EXHIBIT C
       Case 4:20-cv-00185-JAJ-HCA Document 38 Filed 11/30/20 Page 1 of 29




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF IOWA
                                  CENTRAL DIVISION

 WHISKEY RIVER ON VINTAGE, INC.,
 d/b/a WHISKEY RIVER ON VINTAGE,
                                                                 No. 4:20-cv-185-JAJ
 WHISKEY ON MAIN, INC., d/b/a
 WHISKEY RIVER, FOUNDERS ON MAIN,
 INC., d/b/a FOUNDERS IRISH PUB,
                Plaintiffs,                                            ORDER
 vs.
 ILLINOIS CASUALTY COMPANY,

                  Defendant.


        This matter comes before the Court pursuant to Defendant s Motion for Judgment on the
Pleadings filed on September 25, 2020. [Dkt. No. 26] Defendant moves for judgment on the
pleadings of all three counts of Plaintiffs Amended Complaint and relief on its counterclaim. [Dkt.
No. 28] Plaintiffs filed a resistance on October 9, 2020. [Dkt. No. 31] Defendant filed its reply to
Plaintiffs resistance on October 22, 2020. [Dkt. No. 37] For the reasons stated below, Defendant s
Motion for Judgment on the Pleadings is GRANTED.
                                         I.     Introduction
           A. Background
       On a motion for judgment on the pleadings, the Court must take the non-movant s well-
pleaded factual allegations as true. Country Preferred Ins. Co. v. Lee, 918 F.3d 587, 588 (8th Cir.
2019); Guenther v. Griffin Constr. Co., 846 F.3d 979, 981 (8th Cir. 2017). Nevertheless, this
statement of the background does not simply recite all of the allegations in Plaintiffs Amended
Complaint. Rather, it focuses on allegations pertinent to the Defendant s Motion for Judgment on
the Pleadings.
       Plaintiffs filed its original complaint in this action in the Polk County District Court. The
case was removed to federal court in June 2020. Defendant filed its Answer, Affirmative Defenses,
and Counterclaim to Plaintiff s original complaint on June 18, 2020. [Dkt. No. 3] Plaintiff
ans ered Defendant s Counterclaim on Jul         24, 2020. [Dkt. No. 9] Plaintiff submitted an



                                                 1
       Case 4:20-cv-00185-JAJ-HCA Document 38 Filed 11/30/20 Page 2 of 29




Amended and Substituted Complaint and Jury Demand on August 27, 2020. [Dkt. No. 22]
Defendant ans ered Plaintiff s Amended Complaint on September 10, 2020. [Dkt. No. 24]
        Plaintiffs are restaurants or bars incorporated and operating in Iowa. Pls. Am. Compl.
[Dkt. No. 22], ¶¶ 2, 16. Plaintiffs Amended Complaint states the purchased both Business
Income and Civil authorit insurance coverage from Defendant. Id. ¶ 17. Plaintiffs respective
insurance policies1 were effective from October 15, 2019 to October 15, 2020; February 14, 2020
to February 14, 2021; and February 15, 2020 to February 15, 2021. Id. ¶ 18. Plaintiffs did not
attach the policy to the original Complaint or Amended Complaint, but Defendant attached the
policy to its original ans er to Plaintiffs Complaint. [Dkt. Nos. 3-1, 3-2, 3-3] The policy is
identified in the Amended Complaint and is integral to and embraced b Plaintiffs claims. See
Dean Snyder Constr. Co. v. Travelers Prop. Cas. Co. Am., 173 F. Supp. 3d 837, 841 (S.D. Iowa
2016). Re nolds s proclamation is also integral to and embraced b Plaintiffs claims. As such,
the Court may consider the policy and the proclamation            ithout converting Defendant s Motion
for Judgment on the Pleadings into a motion for summary judgment. See id.; Williams v. Employers
Mut. Cas. Co., 845 F.3d 891, 903 04 (8th Cir. 2017) (noting courts may consider items subject to
judicial notice, matters of public record, and orders without converting a motion for judgment on
the pleadings to a motion for summary judgment).
        On March 17, 2020, Iowa Governor Kim Reynolds issued a proclamation related to the
COVID-19 pandemic. In relevant part, the proclamation stated:
           All Restaurants and Bars are hereby closed to the general public except
           that to the extent permitted by applicable law, and in accordance with
           any recommendations of the Iowa Department of Public Health, food
           and beverages may be sold if such food or beverages are promptly taken
           from the premises, such as on a carry-out or drive-through basis, or if
           the food or beverage is delivered to customers off the premises.
Def. s Ans. to Pls. Am. Compl. & Jur Demand [Dkt. No. 24], ¶ 44.
         Plaintiffs claim they are entitled to coverage under the insurance policy. Pls. Am. Compl.
[Dkt. No. 22], ¶ 72. Specifically, they allege they are entitled to coverage under the Business



1
 Because the relevant language in each of the policies is identical, the Court will only cite to one of the
policies and will refer to the collective policies as a single policy throughout this order. The Court will
cite to the specific policy that was issued to Whiskey River on Main Inc. d/b/a Whiskey River, attached as
E hibit 1A to Defendant s Ans er, Affirmative Defenses, and Counterclaim to Plaintiffs original
Complaint. Def. s Ans., E . 1A [Dkt. No. 3-1]. All citations to the insurance policy will be to this specific
exhibit, and the page numbers will correspond with the page numbers stamped to the exhibit upon filing.

                                                     2
       Case 4:20-cv-00185-JAJ-HCA Document 38 Filed 11/30/20 Page 3 of 29




Income, Extra Expense, and Civil Authority provisions of their policy. Id. ¶ 72. Plaintiffs also
contend Defendant should be estopped from invoking the Virus Exclusion provision of the policy.
Id. ¶ 87.
        The Business Income provision of the policy states:
           We will pay for the actual loss of Business Income you sustain due to
           the necessary suspension of our operations during the period of
           restoration. The suspension must be caused b direct ph sical loss of
           or damage to propert at the described premises. The loss or damage
           must be caused by or result from a Covered Cause Of Loss.
Def. s Ans., Affirm. Defs., & Countercl. [hereinafter Def. s Ans.], Ex. 1A [Dkt. No. 3-1 at 21].
        The Extended Business Income provision states:
             (a) If the necessar suspension of our operations produces a Business
             Income loss payable under this Coverage Form, we will pay for the
             actual loss of Business Income . . . .
             ...
             (b) Loss of Business Income must be caused by direct physical loss or
             damage at the described premises caused b or resulting from an
             Covered Cause Of Loss.
Id. at 22.
        The Extra Expense provision states:
             We ill pa necessar E tra E pense ou incur during the period of
             restoration that ou ould not have incurred if there had been no direct
             ph sical loss or damage to propert at the described premises. The
             loss or damage must be caused by or result from a Covered Cause Of
             Loss.
Id.
        The Civil Authority provision states:
             When a Covered Cause Of Loss causes damage to property other than
             propert at the described premises , e ill pa for the actual loss of
             Business Income you sustain and necessary Extra Expense caused by
             action of civil authority that prohibits access to the described
              premises , provided that both of the follo ing appl :
             (1) Access to the area immediately surrounding the damaged property
                 is prohibited by civil authority as a result of the damage, and the
                 described premises are ithin that area but are not outside a one
                 mile radius from the damaged property; and
             (2) The action of civil authority is taken in response to dangerous
                 physical conditions resulting from the damage or continuation of the
                 Covered Cause of Loss that caused the damage, or the action is taken


                                                  3
          Case 4:20-cv-00185-JAJ-HCA Document 38 Filed 11/30/20 Page 4 of 29




                 to enable a civil authority to have unimpeded access to the damaged
                 property. . . .
Id. at 23.
          The Virus Exclusion provision states:
        a. We will not pay for loss or damage caused directly or indirectly by any
            of the following. Such loss or damage is excluded regardless of any
            other cause or event that contributes concurrently or in any sequence to
            the loss. These exclusions apply whether or not the loss event results in
            widespread damage or affects a substantial area.
            ...
            (9) Loss Due To Virus or Bacteria
                We will not pay for loss or damage caused by or resulting from
                any virus, bacterium or other micro-organism that induces or is
                capable of inducing physical distress, illness or disease.
Id. at 45, 47.
          The Consequential Losses Exclusion contained in the policy states, We          ill not pa for
loss or damage caused by or resulting from any of the following (1) Consequential Losses: Delay,
loss of use or loss of market. Id. at 48. The Acts or Decisions Exclusion contained in the policy
states:
                 We will not pay for loss or damage caused by or resulting from any
                 of the following Paragraphs (1) through (3). But if an excluded cause
                 of loss that is listed in Paragraphs (1) through (3) results in a
                 Covered Cause Of Loss, we will pay for the loss or damage caused
                 by that Covered Cause Of Loss.
                 ...
                 (2) Acts Or Decisions Acts or decisions, including the failure to act
                 or decide, of any person, group, organization or governmental body.
Id. at 50.
             B. Plain iff Claim and Defendan             Counterclaim and Affirmative Defenses
    1. Plain iff Claim
          Plaintiffs Amended Complaint contains several allegations that are incorporated into the
final Counts. In relevant part, Plaintiffs allege:
                     44. On March 17, 2020, Iowa Governor Kim Reynolds issued a
             proclamation closing all bars and restaurants from dine-in or in-person
             service.
                       ...




                                                     4
       Case 4:20-cv-00185-JAJ-HCA Document 38 Filed 11/30/20 Page 5 of 29




                   46. The action of this Civil Authority resulted in the necessary
            suspension of Plaintiffs operations as the economicall could not
            operate their businesses solely on a take-out or delivery basis.
                    47. The proclamation caused direct ph sical loss of or damage
            to Plaintiffs covered propert under the Polic b precluding Plaintiffs
            from conducting their operations , [sic] precluding customers from
            patronizing the business, and otherwise frustrating the intended purpose
            of Plaintiffs businesses, all thereb causing the necessar suspension
            of operations during a period of restoration.
                   48. Governor Re nolds March 17, 2020 Order prohibited
            access to Plaintiff s Covered Property, and the area immediately
            surrounding the Covered Property, in response to dangerous physical
            conditions resulting in and from a Covered Cause or Loss.
                   49. Losses caused by COVID-19 and/or the Governor Re nolds
            proclamation triggered the Business Income, Extra Expense, Civil
            Authority, and Contamination provisions of the Policy[.]
Pls. Am. Compl. [Dkt. No. 17], ¶¶ 44, 46 49.
        In Count I of their Amended Complaint, Plaintiffs allege they are entitled to a declaratory
judgment against Defendant stating that Plaintiffs are entitled to coverage under the Business
Income, Extra Expense, and Civil Authority provisions of their insurance policy with Defendant.
Id. ¶ 74. Plaintiffs also request Defendant be estopped from relying on the Virus Exclusion in the
policy, and that the Court order payment of loss of income, including costs and attorney fees. Id.
In support of this relief, Plaintiffs state:
                     71. Plaintiffs re-allege all of the above paragraphs 1 through 70
            as if fully set forth herein.
                   72. Each Plaintiff claims damages that are covered under the
            business interruption loss of income policy issued to each Plaintiff by
            the Defendant, including claims under the Business Income, Extra
            Expense, and Civil Authority provisions.
                   73. Defendant Illinois Casualty Company has denied coverage
            under [Plaintiffs policy].
Id. ¶¶ 71 73.
        In Count II, Plaintiffs allege a claim of breach of contract by Defendant. In pertinent part,
this Count states:
                    75. That Plaintiffs re-allege paragraphs 1 through 72 as fully set
            forth herein.




                                                  5
      Case 4:20-cv-00185-JAJ-HCA Document 38 Filed 11/30/20 Page 6 of 29




                   76. Plaintiffs Polic is a contract under hich Defendant as
            paid premiums in e change for its promise to pa Plaintiff s losses for
            claims covered by the Policy.
                    77. The Business Income provisions in the Policies require
            Defendant to pa for Plaintiffs actual loss of Business Income sustained
            due to the necessary suspension of its operations during the period of
            restoration.
                    78. Governor Re nolds Proclamation and/or COVID-19 caused
            direct ph sical loss to Plaintiffs Propert resulting in loss of Business
            Income, thereb triggering the Business Income provision of Plaintiff s
            Policy.
                    79. The Policies also provide Civil Authority coverage, which
            promises to pay the actual loss of Business Income Plaintiff s sustained
            and the necessary Extra Expense cause by action of civil authority that
            prohibits access to Plaintiff s premises due to ph sical loss of or damage
            to the property caused by or resulting from any Covered Cause of Loss.
                    80. Governor Re nolds Proclamation prohibited access to
            Plaintiffs premises due to ph sical loss or damage to propert resulting
            in loss of Business Income and Extra Expense, thereby triggering the
            Civil Authority provision under Plaintiff s Polic .
                    81. The Policies also provide that Defendant will pay necessary
            Extra Expense Plaintiff incurs during the period of restoration that
            Plaintiff would not have incurred had there been no direct physical loss
            or damage to the premises.
                   82. Due to Governor Re nolds Proclamation, Plaintiffs
            incurred Extra Expenses at Covered Property.
                      ...
                      84. The losses described herein are covered losses under the
            policy.
                      85. Plaintiff has complied with the applicable provisions of the
            Policy.
                      86. No valid policy exclusion exists to preclude coverage
                      ...
                    88. By denying coverage for the claims and losses set forth
            herein, Defendant has breached its coverage obligations under the
            Policies.
Id. ¶¶ 75 82, 84 86, 88.
        In Count III, Plaintiffs allege Defendant acted with bad faith by failing to investigate their
claims. Specifically, Plaintiffs assert:


                                                   6
      Case 4:20-cv-00185-JAJ-HCA Document 38 Filed 11/30/20 Page 7 of 29




                 90. Defendant has a contractual obligation to fully and
           completely investigate a claim of an insured for policies which they
           have written and for which they have received commissions.
                    ...
                   92. Defendant denied coverage for each Plaintiff s claim based
           on a virus exclusion contained in the policy.
                   93. Defendant failed to make any investigation of each claim and
           did not inquire if any facility that was insured had any evidence of
           infestation of the coronavirus or any other virus at any time, or if any
           employee or customer had become infected with the coronavirus or
           other virus at any time.
                   94. That there was a complete failure in any manner in good faith
           to investigate each Plaintiff s claim and the claims ere summaril
           denied.
                   95. That the Defendant has acted in bad faith in denying each
           Plaintiff s claim, and failing in good faith to investigate Plaintiffs claim
           pursuant to Iowa Administrative Code section 191-15.41 (507A) and
           Iowa Code section 507A(4)(b).
                   96. That as a direct and pro imate result of Defendant s bad faith
           in failing to investigate Plaintiffs claim, each Plaintiff has been
           damaged . . . .
Id. ¶¶ 90, 92 96.
       Plaintiffs admit they have no knowledge of any of the insured properties being infected
with COVID-19 nor are they aware of any customers or employees who contracted the virus. Id.
¶ 60. Plaintiffs seek a jury trial on all claims. Plaintiffs seek a declaratory judgment stating they
are entitled to coverage under their insurance policy, an award for the loss of income of each of
the Plaintiffs plus pre-judgment interest, a monetary award for the loss of revenue to The District
Venue, attorney fees and costs, punitive damages, and any other relief the Court deems proper. Id.
¶¶ 74, 88, 97.
   2. Defendan        Co n erclaim and Affirmative Defenses
       In Defendant s Ans er, Affirmative Defenses, and Counterclaim, Defendant asserts a
counterclaim against Plaintiffs and provides several affirmative defenses to Plaintiffs claims. In
Count I, Defendant requests a declaratory judgment against Plaintiffs. In support of their request,
Defendant states:
                 3. Illinois Casualty Company issued to Counterclaim Defendant
           Whiskey River on Main, Inc., insurance policy number BP42546,


                                                  7
      Case 4:20-cv-00185-JAJ-HCA Document 38 Filed 11/30/20 Page 8 of 29




           effective October 15, 2019 to October 15, 2020. A true and correct copy
           is attached here as Exhibit 1A.
                   4. Illinois Casualty Company issued to Counterclaim Defendant
           Whiskey River on Vintage, Inc., insurance policy number BP44174,
           effective February 14, 2020 to February 14, 2021. A true and correct
           copy is attached here as Exhibit 1B.
                  5. Illinois Casualty Company issued to Counterclaim Defendant
           Founder on Main, Inc., an insurance policy number BP37140, effective
           February 15, 2020 to February 15, 2021. A true and correct copy is
           attached here as Exhibit 1C.
                   ...
                  6. Counterclaim Defendants made claims for coverage on March
           17, 2020.
                  7. Counterclaim Defendants claimed they were entitled to
           Business Interruption coverage caused b Governor Kim Re nolds s
           Proclamation and Order.
                    8. Counterclaim Defendants provided no evidence or attestation
           to Illinois Casualty Company that there was physical loss or damage to
           the premises.
                  9. Counterclaim Defendants claims do not satisf the Insuring
           Agreements of an of the Policies coverage parts and other ise are
           excluded by the following provisions: Loss due to Virus or Bacteria;
           Consequential Losses; and Acts or Decisions.
                   10. On March 25, 2020 and April 17, 2020, Illinois Casualty
           Company denied the claims. See Exhibit 2A (denial letter to Whiskey
           River on Main, Inc.), 2B (denial letter to Whiskey River on Vintage,
           Inc.), and 2C (denial letter to Founders on Main, Inc.).
Def. s Ans., Affirm. Defs., & Countercl. [Dkt. No. 3], ¶¶ 3 10. Defendant seeks an order affirming
 the denials of coverage based upon the claims Plaintiffs presented. Id. ¶ 12.
       Defendant also raises several affirmative defenses to Plaintiffs claims, including 1) failure
to state a claim, 2) preclusion from coverage under the insurance policy s provisions, 3) nonwaiver,
4) fairly debatable claim, 5) failure to perform, 6) failure to mitigate damages, 7) and violation of
the Due Process Clause should punitive damages be awarded. Id. at 16 17. As to the policy
provisions, Defendant states:
           Applicable policy exclusions and provisions preclude coverage for the
           damages alleged in this case, specifically, (1) the fundamental insuring
           language requiring direct ph sical loss of or damage to property at the
           described premises; (2) Business Income and E tended Business
           Income Coverage; (3) Extra Expense and Civil Authority Coverage; (4)

                                                 8
       Case 4:20-cv-00185-JAJ-HCA Document 38 Filed 11/30/20 Page 9 of 29




             Food Contamination and Spoilage Coverage; (5) Virus or Bacteria
             Exclusion; (6) Consequential Losses Exclusion; and (7) Acts or
             Decisions Exclusion.
Id. at 17.
             C. Motion for Judgment on the Pleadings
        In the motion now before the Court, Defendant seeks judgment on the pleadings dismissing
all three Counts included in Plaintiffs Amended Complaint. Defendant also seeks relief on its
counterclaim for declaratory relief. Defendant advances two primary arguments for judgment on
the pleadings. First, Defendant argues Plaintiffs insurance policy does not provide coverage for
Plaintiffs insurance claims because Plaintiffs have not alleged direct physical loss or damage to
their covered properties. Second, even if the policy did provide coverage, Defendant contends
relevant policy exclusions preclude coverage of Plaintiffs claims. Because Plaintiffs were not
entitled to coverage under the policy, Defendant argues their breach of contract claim must fail.
Defendant also argues that Plaintiffs bad faith claim fails as a matter of la    because Defendant
had a reasonable basis for denying Plaintiffs coverage claims based on the polic s language.
        In reply, Plaintiffs argue loss and damage are two distinct concepts, with loss not requiring
physical alteration to property. They contend they have demonstrated a direct physical loss under
the business interruption provision of their insurance policy. Plaintiffs allege Governor Re nolds s
proclamation itself amounts to a direct physical loss that is covered under the Business Income
and Extra Expense provisions. They contend the proclamation directly caused their businesses to
close. Plaintiffs argue the loss of use or inability to use a facility for its intended purpose can
constitute a physical loss. Plaintiffs also contend they qualify for coverage under the Civil
Authority provision because the coverage applies when an insured party loses the use of the insured
premises. They argue proclamation prohibited access to their property and that the policy does not
require access to be completely prohibited to trigger coverage. Finally, Plaintiffs contend they have
plausibl stated a claim for bad faith based on Defendant s failure to conduct a good faith
investigation into their claims.
                                        II.     Legal Analysis
             A. Applicable Standards
    1. Judgment on the Pleadings
        Rule 12(c) of the Federal Rules of Civil Procedure provides, After the pleadings are
closed but early enough not to delay trial     a part ma move for judgment on the pleadings.

                                                 9
     Case 4:20-cv-00185-JAJ-HCA Document 38 Filed 11/30/20 Page 10 of 29




Fed. R. Civ. P. 12(c). Notably, the rule does not provide a standard by which to decide a motion
for judgment on the pleadings. Fortunately, the Eighth Circuit Court of Appeals has explained,
 As a general rule, a Rule 12(c) motion for judgment on the pleadings is revie ed under the same
standard as a 12(b)(6) motion to dismiss. In re Pre-Filled Propane Tank Antitrust Litig., 893 F.3d
1047, 1056 (8th Cir. 2018) (quoting Ginsburg v. InBev NV/SA, 623 F.3d 1229, 1233 n.3 (8th Cir.
2010)).
          Thus, the Court must take the non-movant s well-pleaded factual allegations as true, grant
all reasonable inferences in the nonmovant s favor, and ma grant the motion only when there is
no material issue of fact and the moving party is entitled to judgment as a matter of law. Lee, 918
F.3d at 588; Guenther, 846 F.3d at 981. The Court is not obligated to accept the nonmoving part s
conclusions of law as true. Brown v. Medtronic, Inc., 628 F.3d 451, 459 (8th Cir. 2010). The Court
may dismiss a claim when a dispositive issue of law demonstrates a claim does not exist on the
pleadings. Neitzke v. Williams, 490 U.S. 319, 326 27 (1989). Although the Court must generally
restrict itself to matters in the pleadings, courts ma consider matters incorporated by reference
or integral to the claim, items subject to judicial notice, matters of public record, orders, items
appearing in the record of the case, and exhibits attached to the complaint whose authenticity is
unquestioned without converting the motion into one for summar judgment. Williams, 845 F.3d
at 903 04.
   2. Declaratory Judgments
          Parties may seek relief from a district court in the form of a declaratory judgment pursuant
to the Declaratory Judgment Act. The Declaratory Judgment Act provides in relevant part:
             In a case of actual controversy within its jurisdiction . . . any court of
             the United States, upon the filing of an appropriate pleading,
             may declare the rights and other legal relations of any interested party
             seeking such declaration, whether or not further relief is or could be
             sought. Any such declaration shall have the force and effect of a final
             judgment or decree and shall be reviewable as such.
28 U.S.C. § 2201(a). To determine whether a substantial controversy exists, courts consider
 hether there is a substantial controvers , bet een parties having adverse legal interests of
sufficient immediac and realit to        arrant the issuance of a declarator judgment. Caldwell v.
Gurley Refining Co., 755 F.2d 645, 649 (8th Cir. 1985) (quoting Maryland Cas. Co. v. Pac. Coal
& Oil Co., 312 U.S. 270, 273 (1941)). Declaratory relief is proper: 1) when the judgment will
serve a useful purpose in clarifying and settling the legal relations in issue; and 2) when it will

                                                  10
     Case 4:20-cv-00185-JAJ-HCA Document 38 Filed 11/30/20 Page 11 of 29




terminate and afford relief from the uncertainty, insecurity, and controversy giving rise to the
proceedings. Alsager v. Dist. Ct. of Polk Cty., 518 F.2d 1160, 1163 (8th Cir. 1975).
   3. Construction of Insurance Policies
        This case was removed to federal court on the basis of diversity jurisdiction. When sitting
in diversity jurisdiction, courts apply federal procedural law and state substantive law. See Erie
R.R. Co. v. Tompkins, 304 U.S. 64, 78 (1938). Accordingly, Iowa law applies to the substantive
claims and the Federal Rules of Civil Procedure apply to the Motion for Judgment on the Pleadings
itself. See id. Under Iowa law, the party seeking coverage under an insurance policy has the burden
of demonstrating that a claim falls     ithin the polic s terms. Am. Guar. & Liab. Ins. Co. v.
Chandler Mfg. Co., 467 N.W.2d 226, 228 (Iowa 1991). The insurer bears the burden of
demonstrating that a coverage exclusion applies. Postell v. Am. Family Mut. Ins. Co., 823 N.W.2d
35, 41 (Iowa 2012).
        The intent of the parties is controlling in the construction of insurance policies. Farm
Bureau Life Ins. Co. v. Holmes Murphy & Assocs., Inc., 831 N.W.2d 129, 133 (Iowa 2013) (citing
Thomas v. Progressive Cas. Ins. Co., 749 N.W.2d 678, 681 (Iowa 2008)). Courts examine the
language of the policy itself to ascertain the intent of the parties, except when the language is
ambiguous. Id. at 133 34 (citing A.Y. McDonald Indus., Inc. v. Ins. Co. of N.A., 475 N.W.2d 607,
618 (Iowa 1991)). Contract terms are ambiguous       hen the terms are capable of more than one
meaning    hen vie ed objectivel b a reasonabl intelligent person . . . . Phoenix Ins. Co. v.
Infogroup, Inc., 147 F. Supp. 3d 815, 822 (S.D. Iowa 2015) (citations omitted). A disagreement
about the meaning of terms does not establish ambiguity. Id. (quoting Farm Bureau Life Ins., 831
N.W.2d at 133). Additionall , [a]n undefined polic term does not automaticall equate to an
ambiguous term . . . . Milligan v. Grinnell Mut. Reinsurance Co., No. 00-1452, 2001 WL 427642,
at *2 (Iowa Ct. App. Apr. 27, 2001). When terms in a policy are undefined, courts interpret the
terms to have their ordinary meaning. Amera Seiki Corp. v. Cincinnati Ins. Co., 721 F.3d 582, 585
(8th Cir. 2013). Undefined terms are interpreted in light of the policy as a whole. See Fashion
Fab c     f Ia., I c. . Re a I     C     ., 266 N.W.2d 22, 26 (Iowa 1978).
        To succeed on a bad faith claim under Iowa law, the insured must demonstrate: (1) that
the insurer had no reasonable basis for denying benefits under the policy and, (2) the insurer knew,
or had reason to kno , that its denial as ithout basis. United Fire & Cas. Co. v. Shelly Funeral
Home, Inc., 642 N.W.2d 648, 657 (Iowa 2002). The first element is objective, and the second

                                                11
       Case 4:20-cv-00185-JAJ-HCA Document 38 Filed 11/30/20 Page 12 of 29




element is subjective. Id. An insurer s objectivel reasonable denial of coverage precludes bad-
faith liability. Id. at 652. A reasonable basis e ists for den ing coverage hen the insured s claim
is fairly debatable either on a matter of fact or la . Bellville v. Farm Bureau Mt. Ins. Co., 702
N.W.2d 468, 473 (Iowa 2005). A court may determine whether a denial of coverage was fairly
debatable as a matter of law. Id.
            B. Discussion: Plain iff Claim
      1. Declaratory Judgment
            a. Business Income and Extra Expense Coverage
         For there to be coverage under the Business Income provision, there must be direct
ph sical loss of or damage to propert at the described premises.        Def. s Ans., Affirm. Defs., &
Countercl., Ex. 1A [Dkt. No. 3-1 at 21]. Plaintiffs focus on the first portion of this phrase, direct
ph sical loss of. The contend the use of the disjunctive      or indicates loss and damage are
two distinct concepts, either of which is sufficient to trigger coverage. Pls. Am. Compl. [Dkt. No.
22], ¶¶ 27 28. Plaintiffs note the policy does not define this phrase or any of its terms, and as such,
the policy terms should be interpreted in light of the policy as a whole. Id. ¶ 26. They allege other
portions of the polic indicate that loss does not have to be a tangible alteration of propert .
The contend several courts had interpreted ph sical loss or damage to propert          to include an
condition that makes it impossible to use property for its intended use. Id. ¶ 30.
         Plaintiffs allege they are entitled to coverage under the Business Income provision because
Re nolds s proclamation caused them direct ph sical loss of or harm to their covered properties
b     precluding Plaintiffs from conducting their operations , [sic] precluding customers from
patronizing the business, and otherwise frustrating the intended purpose of Plaintiffs businesses,
all thereb causing the necessar suspension of operations during a period of restoration.         Id. ¶
47.
         Defendant contends Plaintiffs have failed to allege direct physical loss or damage, and
therefore they do not fall within the polic s coverage. Def. s Mem. Auths. Supp. Mot. J. Pleadings
[Dkt. No. 28 at 7]. Defendant argues the phrase direct ph sical loss of or damage to propert
requires tangible loss or damage to trigger coverage, which Plaintiffs have not pleaded. Id. at 9,
15. Further, Defendant contends Plaintiffs loss of use of the insured properties for its intended
purpose does not constitute tangible loss or damage because Plaintiffs argument rests on a
misinterpretation of Re nolds s proclamation. Id. at 16 17.

                                                  12
     Case 4:20-cv-00185-JAJ-HCA Document 38 Filed 11/30/20 Page 13 of 29




       Plaintiffs respond b arguing ambiguities about the term loss preclude Defendant s
Motion for Judgment on the Pleadings. Pls. Resis. Def. s Mot. Dismiss & Req. Oral Arg. [Dkt.
No. 31 at 12 15]. Plaintiffs contend loss is not defined an    here in the policy as requiring actual
alteration of property. Id. at 12. They also affirm their stance on the importance of the use of the
disjunctive in the phrase direct ph sical loss of or damage. Id. at 13 14. Plaintiffs allege the
proclamation itself constitutes direct physical loss and that they could not have exercised any
judgment in deciding to keep their operations open. Id. at 15. They contend, the proclamation
 directl deprived [them] of the ability to operate their businesses, thereby necessitating the
suspension of their operations. Id. at 16.
       At the first step of the analysis, the Court seeks to ascertain the intent of the parties by
looking at the language of the policy. See Farm Bureau Life Ins., 831 N.W.2d at 133. The Court
finds the language of the Business Income provision to be unambiguous. Reading the policy
language as a   hole, the polic is unambiguous in its requirement that an insured suffer direct
ph sical loss of or damage to the insured property to qualify for the Business Income provision.
Because the phrase and its terms are undefined, the undefined terms are given their ordinary
meaning. Amera Seiki Corp., 721 F.3d at 585.
       Iowa courts have interpreted similar language in insurance policies in the past. In 2001, the
Iowa Court of Appeals considered the meaning of the phrase direct ph sical loss or damage in
an insurance policy. Milligan, 2001 WL at *2. Because the phrase and its terms were not defined
in the polic , the Io a Court of Appeals turned to the ordinar meaning of the terms loss and
 damage. Id. The court determined the terms unambiguously referred to the destruction or injury
of the insured property, meaning the alleged loss or destruction must be physical. Id. The Iowa
Court of Appeals concluded the phrase was not open to any other interpretation. Id.
       In 2015, this Court interpreted the phrase, direct ph sical loss of or damage, in an
insurance policy according to Iowa law. See Phoenix Ins. Co., 147 F. Supp. 3d at 821 27. In
Phoenix Insurance Company v. Infogroup, Inc., the Court considered whether an insured party was
entitled to coverage under an insurance polic s E tra E pense provision after the insured
temporarily relocated its business due to the threat of flooding. Id. at 818, 821. The Extra Expense
provision required direct ph sical loss of or damage to propert     to trigger coverage. Id. at 819.
Like the case currently before the Court, the phrase and its terms were not defined in the insurance
policy. Id. at 823. This Court determined ph sical loss or damage generall requires some sort of

                                                13
      Case 4:20-cv-00185-JAJ-HCA Document 38 Filed 11/30/20 Page 14 of 29




ph sical invasion and rejected Infogroup s argument that the loss of use of their propert as a
result of the threat of flooding amounted to direct physical loss or damage. Id. at 823 24. In so
doing, this Court ackno ledged its interpretation comports          ith other courts interpreting   hat
constitutes ph sical loss under similar insurance provisions. Id. at 823 (citing Milligan, 2001
WL at *2).
         In reaching this conclusion, this Court noted that interpreting the policy to only require loss
of use     ould not give effect to the plain language of the polic . Id. at 825 (citing Farm Bureau
Life Ins., 831 N.W.2d at 133). The Court stated:
                While a loss of use may, in some cases, entail a physical loss, the
                Court does not find loss of use and ph sical loss or damage
                synonymous. Indeed, interpretation of physical loss as requiring
                onl loss of use stretches ph sical be ond its ordinar meaning
                and ma , in some cases render the ord ph sical meaningless.
                Source Food Tech., Inc. v. U.S. Fidelity and Guar. Co., 465 F.3d
                834, 835 (8th Cir.2006) (finding no coverage under a policy
                covering direct ph sical loss to propert      hen propert as meat
                which was not allowed to cross the border into the United States and
                was thus treated as unusable but in fact suffered no spoilage or
                contamination); Pentair, Inc. v. Am. Guarantee and Liab. Ins. Co.,
                400 F.3d 613, 616 (8th Cir.2005) (affirming district court's finding
                of no coverage under the policy because [o]nce ph sical loss or
                damage is established, loss of use or function is certainly relevant in
                determining the amount of loss ... But [Plaintiff's] argument, if
                adopted, would mean that direct physical loss or damage is
                established whenever property cannot be used for its intended
                purpose. ).
Id. As such, the Court concluded ph sical loss or damage requires a material loss,           hich calls
for something more than a threat of loss. Id.
         In 2016, another court in this district considered the meaning of the phrase direct ph sical
loss in a dispute regarding      hen direct ph sical loss occurred to the insured property. In Dean
Snyder Construction Company v. Travelers Property Casualty Company of America, the parties
disputed whether direct physical loss occurred when a windstorm damaged the insured property
or when liability attached to the insured following an arbitration award with a third party for
rebuilding costs. 173 F. Supp. 3d at 842 43. The court considered the common usage of the terms
 loss and ph sical to determine hen the direct ph sical loss occurred. Id. at 843. Based on the
common understanding of the terms at issue, the court concluded an arbitration award does not
constitute physical loss. Id. at 844.

                                                   14
     Case 4:20-cv-00185-JAJ-HCA Document 38 Filed 11/30/20 Page 15 of 29




       Plaintiffs, among other reasons, attempt to distinguish their case from Phoenix because the
decision did not specifically address the significance of the use of the disjunctive in the phrase
 direct ph sical loss of or damage. This argument goes to Plaintiffs contention that the use of
 or in the policy means that coverage applies      hen there is either ph sical loss of propert or
damage to propert occurs. Pls. Am. Compl. [Dkt. No. 22], ¶ 27. Despite Plaintiffs attempt to
differentiate Phoenix, the Court finds no reason to diverge from its previous interpretation of the
phrase direct ph sical loss of or damage. As such, the Court concludes the phrase direct
physical loss of or damage to propert    requires a ph sical invasion and loss of use is insufficient
to trigger coverage without physical damage to the insured properties. See Phoenix Ins. Co., 147
F. Supp. 3d at 824 26.
       Even if the Court assumes loss and damage are distinct concepts that can independently
trigger coverage, the terms are unambiguous, and Plaintiffs have failed to allege facts sufficient to
qualify for Business Income coverage. See Phoenix Ins. Co., 147 F. Supp. 3d at 826. Plaintiffs
allege that the proclamation caused them direct physical loss or damage by precluding customers
from patronizing their business, precluding them from conducting business, and frustrating the
intended purpose of their businesses. Pls. Am. Compl. [Dkt. No. 22],        47. Although Plaintiffs
attempt to paint their losses as physical, they have essentially pleaded loss of use, which is
insufficient to establish a direct physical loss. See Phoenix Ins. Co., 147 F. Supp. 3d at 825 26.
Even if loss and damage are distinction, the physicality requirement of the loss or damage remains,
and Plaintiffs have failed to allege a tangible loss or alteration to property that is sufficient to
trigger coverage under the Business Income provision. See id. at 826.
       The E tra E pense provision requires direct ph sical loss or damage to the insured
property to trigger coverage. For the same reasons identified above, Plaintiffs have failed to
plausibly allege direct physical loss or damage to the insured property within the meaning of the
Extra Expense provision. Because Plaintiffs have failed to allege direct physical loss or damage to
the insured property as required by the policy, they are not entitled to coverage under the Business
Income or Extra Expense provisions.
       Courts across the country have considered the availability of insurance coverage for
business closures mandated as a result of the COVID-19 pandemic. Many of these courts
considered policy language and circumstances similar to those before this Court, with many courts
reaching the same conclusion as this Court regarding the meaning of physical loss or damage. In

                                                 15
      Case 4:20-cv-00185-JAJ-HCA Document 38 Filed 11/30/20 Page 16 of 29




this district, a court recently concluded an insured party failed to allege any physical loss or damage
 ithin an insurance polic s coverage when the insured claimed its loss was a result of COVID-
19 and the governor s proclamation suspending non-emergency dental procedures. Oral Surgeons,
P.C. v. Cincinnati Ins. Co., No. 4:20-cv-CRW-SBJ, 2020 WL 5820552, at *1 (S.D. Iowa Sept. 29,
2020). In Diesel Barbershop, LLC v. State Farm Lloyds, a Texas court concluded an insured
part s allegation that it lost the use of the insured property because of government-closure orders
in response to COVID-19 was insufficient to constitute direct physical loss under the insurance
policy. No. 5:20-cv-461-DAE, 2020 WL 4724305, at *5 (W.D. Tex. Aug. 13, 2020). In Malaube,
LLC. v. Greenwich Insurance Company, a Florida court held an insured part s allegation that the
government emergency orders forced its restaurant to close was insufficient to constitute direct
physical loss or damage under the insurance policy. Case No. 20-22615-Civ-Williams/Torres,
2020 WL 5051581, at *7 (S.D. Fla. Aug. 26, 2020). In Sandy Point Dental, PC. v. Cincinnati
Insurance Company, an Illinois court concluded the phrase direct ph sical loss unambiguously
requires some form of physical damage to the insured premises, and COVID-19 related
government closure orders did not amount to direct physical loss to the insured premises. Case No.
20 CV 2160, 2020 WL 5630465, at *2 (N.D. Ill. Sept. 21. 2020).
       Similarly, in Pa        Ba be S        , I c. e a . . Fa   e   G oup Inc., a California court
rejected the plaintiffs contention that the phrase direct ph sical loss of or damage to propert
does not require tangible damage or alteration to the insured property. Case No. 20-CV-907-CAB-
BLM, 2020 WL 550221, at *4 (S.D. Cal. Sept. 11, 2020). The court also rejected the plaintiffs
argument that the government-closure orders themselves caused direct physical loss or damage to
the insured property. See id. at *4 6. Likewise, the court was not persuaded by the plaintiffs
contention that the use of the disjunctive in the phrase direct ph sical loss did not require tangible
damage. See id. at 5 6. In 10E, LLC v. Travelers Indemnity Company of Connecticut, the plaintiff
alleged it was entitled to coverage under the Business Income and Extra expense provisions of its
insurance policy because the government orders restricting dine-in services at its restaurants
prohibited access to its restaurant and prevented the intended use of the property. 2:20-cv-04418-
SVW-AS, 2020 WL 5359653, at *1 2 (C.D. Cal. Sept. 2, 2020). The California court concluded
the plaintiff was not entitled to coverage under these provisions because the plaintiff failed to
allege a direct physical loss or damage. Id. at *5. In the case currently before the Court, Plaintiffs
cite some cases that are contrary to this interpretation; however, these cases are distinguishable

                                                  16
       Case 4:20-cv-00185-JAJ-HCA Document 38 Filed 11/30/20 Page 17 of 29




based on their facts. Further, the cases cited by the Plaintiffs are not analyzed on the same level as
the cases referenced above.
        The Court concludes that it is a settled matter in Iowa law that direct physical loss or
damage requires tangible alteration of property and that loss of use alone is insufficient. See
Milligan, 2001 WL at *2. The Court further concludes that Plaintiffs have not alleged a direct
physical loss or damage that is sufficient under the policy or Iowa law. See id.; Phoenix Ins. Co.,
147 F. Supp. 3d at 825. Because a direct physical loss or damage to the insured property is a
prerequisite to trigger coverage under the Business Income and Extra Expense provisions of the
policy, Plaintiffs have failed to plausibly plead an entitlement to coverage under these provisions.
No material issue of fact remains unresolved, and Defendant is entitled to judgment as a matter of
law.
             b. Civil Authority Coverage
        To trigger coverage under the Civil Authority provision, a Covered Cause of Loss must
cause damage to a property other than the insured property. Additionally, there must be an action
of civil authorit that prohibits access to the described premises        in response to dangerous
ph sical conditions created by damage to property other than property at the described
premises      that causes [a]ccess to the area immediatel surrounding the damaged propert [to
be] prohibited b civil authorit as a result of the damage and the insured property is within a
one-mile radius of the damaged property. Def. s Ans., Ex. 1A [Dkt. No. 3-1 at 23].
        Plaintiffs allege Re nolds s proclamation as an action of a Civil Authorit that resulted
in the necessar suspension of Plaintiffs operations. Pls. Am. Compl. [Dkt. No. 22], 46. They
allege the proclamation itself caused direct physical loss of or damage to the insured properties
because it     prohibited access to Plaintiff s Covered Propert , and the area immediatel
surrounding the Covered Property, in response to dangerous physical conditions resulting in and
from a Covered Cause of Loss. Id. ¶ 48.
        Defendant contends Plaintiffs do not meet the coverage requirements of the Civil Authority
provision. Defendant argues Plaintiffs have failed to plead physical loss, either at the insured
premises or another location. Def. s Mem. Auths. [Dkt. No. 28 at 8 n.2]. Further, Defendant alleges
Plaintiffs were not denied access to their properties. Id. Defendant also contends the proclamation
was not issued as a result of specific physical damage, rather it was issued to limit the spread of



                                                 17
      Case 4:20-cv-00185-JAJ-HCA Document 38 Filed 11/30/20 Page 18 of 29




COVID-19. Id. Finally, Defendant argues Plaintiffs have not alleged their properties were within
a one-mile radius of the damaged property. Id.
        Plaintiffs respond by arguing that Re nolds s proclamation is an action of a Civil Authorit
that prohibited access to their property. Pls. Resis. Def. s Mot. Dismiss [Dkt. No. 31 at 22]. They
contend that the Civil Authority provision does not explicitly state that access to the insured
property must be completely prohibited for coverage to apply. Id. Plaintiffs argue the actions of
Civil Authorities closing non-essential businesses such as Plaintiffs bars and restaurants evidences
an awareness on the part of Federal, state, and local governments that covid-19 causes loss of or
damage to propert        ith respect to both the Business Income and Civil Authorit claims. Id.
Plaintiffs contend the threat of COVID-19 and its ability to attach to and harm property resulted
in the proclamation hich caused direct ph sical losses to Plaintiffs properties. Id. at 21.
        Here, the Civil Authority provision unambiguously requires that an order of civil authority
be issued in response to a dangerous physical condition created by damage to another property and
that the insured property be within a one-mile radius of the damaged property. Def. s Ans., Ex. 1A
[Dkt. No. 3-1 at 21]. Plaintiffs have failed to plead facts sufficient to qualify for coverage under
the Civil Authority provision. They point generally to the physical form COVID-19 may take;
however, Plaintiffs have not alleged damage to another property. Further, Re nolds s proclamation
was not issued in response to a dangerous physical condition that resulted from a Covered Cause
of Loss. Rather, the proclamation was issued to limit the spread of COVID-19. Because Plaintiffs
have failed to allege facts sufficient to trigger the Civil Authority provision, the Court need not
address whether a civil authority order must completely prohibit access. However, the Court is
skeptical that the prohibits access prong would be satisfied when the Plaintiffs were able to conduct
delivery and take-out services from their properties but chose not to do so. See Phoenix Ins. Co.,
147 F. Supp. 3d at 824 (concluding the court could not find a loss of use of the insured property
when the insured party still stored data and had employees at the property at the time of the alleged
loss of use). Regardless, Plaintiffs have failed to allege facts sufficient to state a claim for coverage
under the Civil Authority provision.
        Courts across the country have reached the same conclusion in similar circumstances and
with comparable insurance policy language. In Sandy Point Dental, PC, an Illinois court held an
insured party was not entitled to civil authority coverage where the insured failed to allege COVID-
19 caused direct physical loss to another property. 2020 WL at *3. The court also noted civil

                                                   18
     Case 4:20-cv-00185-JAJ-HCA Document 38 Filed 11/30/20 Page 19 of 29




authority coverage was not triggered because the government order only limited non-essential
dental procedures. Id. As such, the court determined the insured failed to establish that there was
an order of civil authority that limited its access to the insured property. Id. In Mudpie, Inc. v.
Travelers Casualty Insurance Company of America, a California court found an insured party was
not entitled to coverage under the civil authority provision because the insured failed to establish
a connection between other damaged property and the denial of access to its business. Case No.
20-cv-03213-JST, 2020 WL 5525171, at *6 7 (N.D. Cal. Sept. 14, 2020). In 10E, LLC, a
California court concluded the civil authority provision of an insurance policy was not triggered
when the insured party failed to allege direct physical loss or damage to another property. 2020
WL at *5.
       The Court concludes the that Plaintiffs have not alleged facts plausibly demonstrating an
entitlement to coverage under the polic s Civil Authorit provision. No material issue of fact
remains unresolved, and Defendant is entitled to judgment as a matter of law.
            c. Virus Exclusion
       Plaintiffs Amended Complaint alleges Defendant should be estopped from invoking the
Virus Exclusion to preclude coverage. Pls. Am. Compl. [Dkt. No. 22], ¶ 74. Plaintiffs contend the
original adoption of the virus exclusion by the Iowa Insurance Commissioner was secured by
misrepresentations and that Defendant directly or indirectly participated in this effort. Id. ¶ 66 69.
Plaintiffs allege this is sufficient to estop Defendant from invoking the Virus Exclusion. Id. ¶ 74.
       Defendant argues that even if Plaintiffs can establish that they are entitled to coverage
under the Business Income, Extra Expense, or Civil Authority provision, Plaintiffs are not entitled
to coverage because several policy exclusions preclude coverage. Def. s Mem. Auths. [Dkt. No.
28 at 17]. Defendant contends the Virus E clusion precludes coverage because the Plaintiffs
losses resulted from a virus and the Virus Exclusion unambiguously applies. Id. at 20. Defendant
alleges the exclusion applies regardless of whether Plaintiffs allege the proclamation or COVID-
19 caused their losses. Id.
       In reply, Plaintiffs contend the proclamation itself amounts to a direct physical loss to their
covered properties and the surrounding area. Pls. Resis. Def. s Mot. Dismiss [Dkt. No. 31 at 23].
They also argue they would have continued operating their businesses despite the COVID-19
pandemic. Id. Plaintiffs affirm their stance that Defendant should be estopped from enforcing the



                                                 19
      Case 4:20-cv-00185-JAJ-HCA Document 38 Filed 11/30/20 Page 20 of 29




Virus Exclusion based on estoppel, unclean hands, breach of good faith and fair dealing, and
general public policy. Id. at 24.
       The Virus Exclusion unambiguously states it will not pay for loss or damage that is directly
or indirectly caused by any virus, regardless of any other cause or event that contributes to the loss.
Def. s Ans., E . 1A [Dkt. No. 3-1 at 45, 47]. Plaintiffs alleged losses ere caused b or resulted
from a virus, specifically, COVID-19. Plaintiffs Amended Complaint states their losses were
 caused b COVID-19 and/or the Governor Re nolds s proclamation . . . . Pls. Am. Compl.
[Dkt. No. 22], ¶¶ 49, 78. Plaintiffs thereby recognize their alleged losses were caused by COVID-
19, which triggers the Virus Exclusion. Plaintiffs also recognize their losses resulted from COVID-
19 in their resistance to Defendant s Motion for Judgment on the Pleadings. In their resistance,
Plaintiffs state, The threat and ubiquitous presence of COVID-19 . . . resulted in Governor
Re nolds proclamation,        hich in turn caused direct ph sical loss to Plaintiffs covered
propert . Pls. Resis. Def. s Mot. Dismiss [Dkt. No. 31 at 21].
       Plaintiffs contention that it was the proclamation that caused their losses rather than the
virus because they would have remained open does not save their claims from the Virus Exclusion.
Plaintiffs losses were directly or indirectly caused by or resulted from COVID-19, rather than
strictly the proclamation. The proclamation was issued in response to the COVID-19 pandemic as
referenced in the proclamation itself. Office of the Governor of Iowa Kim Reynolds, Gov.
Reynolds     Issues    a    State    of   Public        Health   Disaster   Emergency,      iowa.gov,
https://governor.iowa.gov/press-release/gov-reynolds-issues-a-state-of-public-health-disaster-
emergency (Mar. 17, 2020). The Virus Exclusion is therefore triggered, and coverage is excluded
even if Plaintiffs could establish coverage under the Business Income, Extra Expense, or Civil
Authority provisions of the insurance policy.
       Courts across the country have reached the same conclusion when reviewing similar claims
under similar circumstances and insuring language. See, e.g., Franklin EWC, Inc. v. Hartford Fin.
Servs. Grp., Inc., Case No. 20-cv-04434 JSC, 2020 WL 5642483, at *2 4 (N.D. Cal. Sept. 22,
2020) (concluding the virus exclusion provision with similar language applied under similar
circumstances); 10E, LLC, 2020 WL at *6 (expressing skepticism that the plaintiff could avoid
application of the polic s virus e clusion b suggesting in-person dining restrictions put in place
to limit the spread of COVID-19 were not caused by a virus); Diesel Barbershop, LLC, 2020 WL
at *6 7 (concluding an insurance polic s virus e clusion provision applied          hen the plaintiffs

                                                   20
      Case 4:20-cv-00185-JAJ-HCA Document 38 Filed 11/30/20 Page 21 of 29




contended the state shutdown order put in place to limit the spread of COVID-19 caused their
losses rather than the virus).
        Because the allegations in Plaintiffs Amended Complaint do not plausibly state a claim
for coverage under the Business Income, Extra Expense, or Civil Authority provisions of the
policy, Plaintiff is not entitled to the declaratory relief requested.
    2. Breach of Contract
        Plaintiffs allege Defendant breached its coverage obligations to Plaintiffs by denying
Plaintiffs claims. Pls. Am. Compl. [Dkt. No. 22], 88. Plaintiffs contend they complied with the
terms of the policy and have suffered losses that triggered the Business Income, Extra Expense,
and Civil Authority provisions of the policy. Id. ¶¶ 78 81, 85. Plaintiffs argue they had reasonable
expectations that their alleged losses were covered under the policy provisions referenced above.
Id. ¶ 83. They allege no policy exclusions apply to preclude coverage, and if the Virus Exclusion
were applicable, Plaintiffs argue Defendant should be estopped from invoking it under these
circumstances. Id. ¶¶ 85 87. Specifically, Plaintiffs contend Defendant should be estopped from
enforcing the Virus Exclusion based on regulatory estoppel, unclean hands, breach of good faith
and fair dealing, and general public policy. Pls. Resis. Def. s Mot. Dismiss [Dkt. No. 31 at 24].
        Plaintiffs allege the Virus Exclusion was included in these types of policies under false and
pretenses. Pls. Am. Compl. [Dkt. No. 22], ¶ 66. In support of this contention, Plaintiffs refer to
the adoption of this exclusion by the insurance industry over a decade ago. They contend the
insurance industry cast the virus exclusion as a clarification for coverage of disease-causing agents.
Id. ¶ 63. Plaintiffs allege the insurance industry misrepresented to states that the virus exclusion
would not alter the scope of coverage when it actually did without lowering premiums. Id. ¶ 68.
The contend Defendant directl or indirectl          participated in the insurance industr s efforts to
effect Insurance Commissioners, including the State of Io a s Insurance Commissioner, to
approve the suggested virus e clusion. Id. ¶ 69.
        Defendant denies these allegations. Defendant argues Plaintiffs breach of contract claim
fails because Plaintiffs were not entitled to coverage under any policy provisions. Def. s Mem.
Auths. [Dkt. No. 28 at 6 16]. Even if Plaintiffs could qualify for coverage under the Business
Income, E tra E pense, or Civil Authorit provisions, Defendant contends Plaintiffs claims
would still be precluded under the Virus, Consequential Losses, and Acts or Decisions exclusions.
Id. at 17 24.

                                                   21
      Case 4:20-cv-00185-JAJ-HCA Document 38 Filed 11/30/20 Page 22 of 29




        The Court finds Plaintiffs have not plausibly stated a claim for breach of contract because
Plaintiffs failed to plausibly state a claim for coverage under the policy for the reasons outlined
above. Plaintiffs have also not plausibly stated a claim to estop Defendant from invoking the Virus
Exclusion. Plaintiffs have not alleged Defendant specifically misrepresented the purpose of the
Virus Exclusion to them. Likewise, Plaintiffs have not plausibly stated a claim to invoke the
reasonable expectations doctrine. The reasonable expectations doctrine only applies to prevent the
application of an exclusion in an insurance policy when the exclusion (1) is bi arre or oppressive,
(2) eviscerates terms explicitly agreed to, or (3) eliminates the dominant purpose of the
transaction. Clark-Peterson Co. v. Indep. Ins. Assocs., Ltd., 492 N.W.2d 675, 677 (Iowa 1992)
(citations omitted). Before a court even considers these elements, the insured party bears the
burden of proving either circumstances attributable to the insurer       hich    ould foster coverage
e pectations or that the polic is such that an ordinar la person              ould misunderstand its
coverage. Id. The reasonable expectations doctrine is not intended to expand coverage on a purely
equitable basis. Id.
        Plaintiffs have failed to plead facts that are sufficient to invoke the reasonable expectations
doctrine and to generate an issue of material fact. The language of the virus exclusion is clear; it
e plicitl states Defendant     ill not pa for loss or damage caused b or resulting from an virus
. . . . Def. s Ans., E . 1A [Dkt. No. 3-1 at 47]. Based on the plain language of the exclusion,
Plaintiffs could not have reasonably expected their alleged losses to be covered. See Boelman v.
Grinnell Mut. Reinsurance Co., 826 N.W.2d 494, 504 (Iowa 2013). The Virus Exclusion provision
is not one     here onl    painstaking stud of the polic provisions          ould have revealed an
e clusion or neutrali ed an other ise reasonable e pectation. Phoenix Ins. Co., 147 F. Supp. 3d
at 832 (quoting Farm Bureau Mut. Ins. Co. v. Sandbulte, 302 N.W.2d 104, 112 (Iowa 1981)
(citations omitted)). Even if Plaintiffs had pleaded sufficient facts to make out a claim for the
prerequisite, the reasonable expectations doctrine remains inapplicable because they have failed
to allege sufficient facts to demonstrate that the policy language is bizarre or oppressive, that the
exclusion eviscerates terms explicitly agreed to, or sufficient facts that demonstrates applying the
exclusion would eliminate the dominant purpose for coverage.
        Plaintiffs Amended Complaint does not plausibly state a claim for coverage under the
Business Income, Extra Expense, or Civil Authority provisions of the policy. No issue of material
fact remains unresolved and Defendant is entitled to judgment as a matter of law. Even if Plaintiffs

                                                  22
      Case 4:20-cv-00185-JAJ-HCA Document 38 Filed 11/30/20 Page 23 of 29




could state a claim for coverage under these provisions, Plaintiffs breach of contract claim still
fails because the Virus Exclusion would preclude coverage.
    3. Bad Faith Claim
        Plaintiffs allege Defendant has a contractual obligation to fully investigate insurance
claims. Pls. Am. Compl. [Dkt. No. 22],        90. The contend Defendant failed to investigate their
claims and summarily denied their claims. Id. ¶¶ 93 94. Plaintiffs argue Defendant acted in bad
faith my denying their claims without an investigation. Id. ¶ 95.
        Defendant denies these allegations. Defendant contends it did not act in bad faith in
den ing Plaintiffs claims because it had a reasonable basis for den ing their claims. . Def. s Mem.
Auths. [Dkt. No. 28 at 25]. Defendant argues Plaintiffs claims did not meet the fundamental
insuring language, and their claims were otherwise barred due to other policy exclusions. Id.
Further, Defendant contends that Plaintiffs have not alleged that Defendant knew or should have
kno n it lacked support to den Plaintiffs claims. Id. at 26.
        In reply, Plaintiffs affirm their stance that Defendant had an obligation to fully investigate
their claims and failed to do so. Pls. Resis. Def. s Mot. Dismiss [Dkt. No. 31 at 30 31]. They
contend Defendant s self-serving denial of Plaintiffs claims based on ambiguous polic language
is not a reasonable basis for denial. Id. at 32.
        Plaintiffs bad faith claim fails because Plaintiffs have not pleaded facts that are sufficient
to state a claim for bad faith. The Business Income and Extra Expenses provisions require that
there be direct physical damage or loss to the insured property, and Iowa courts have consistently
interpreted similar language to require tangible harm to property. See Milligan, 2001 WL at *2.
Plaintiffs have failed to allege any facts that are sufficient to constitute direct physical damage or
loss under Iowa law. See id. Plaintiffs have not alleged facts sufficient to qualify for coverage
under the Civil Authority provision. The Civil Authority provision requires damage to property
other than the insured property and that a civil authority order prohibits access to the insured
premises as a result of a dangerous condition at the damaged property. Plaintiffs have not alleged
damage to another property within a one-mile radius of the insured properties. Further, the policy
requires access to be prohibited, and Plaintiffs admitted in their Amended Complaint that the
proclamation only closed all dine-in or in-person service at all bars and restaurants but still
permitted take out or delivery services. Consequently, Plaintiffs have failed to allege facts that are
sufficient to demonstrate Defendant lacked a reasonable basis to deny their claims for coverage

                                                   23
      Case 4:20-cv-00185-JAJ-HCA Document 38 Filed 11/30/20 Page 24 of 29




under the Business Income, Extra Expense, and Civil Authority provisions. See Shelly Funeral
Home, Inc., 642 N.W.2d at 657.
           Regardless, Plaintiffs bad faith claim fails because Plaintiffs have not alleged facts that
are sufficient to prevent the application of the Virus Exclusion. The Virus Exclusion precludes
coverage for losses caused directly or indirectly by a virus. As demonstrated b Plaintiffs
pleadings, Plaintiffs alleged losses were directly or indirectly caused by COVID-19 because
Re nolds s proclamation          as issued as a result of the COVID-19 pandemic. Consequently,
Plaintiffs have failed to allege facts that are sufficient to demonstrate Defendant lacked a
reasonable basis to deny their claims for coverage based on the Virus Exclusion. See Shelly
Funeral Home, Inc., 642 N.W.2d at 657. Additionally, Plaintiffs have not pleaded facts that are
sufficient to demonstrate Defendant knew or should have known that it lacked a reasonable basis
to den Plaintiffs claims.
           Plaintiffs have failed plausibly state a claim for bad faith. No issue of material fact remains
unresolved, and Defendant is entitled to judgment on this claim as a matter of law.
              C. Di c      ion: Defendan      Co n erclaim
           Defendant s Counterclaim requests a declarator judgment affirming Defendant s denials
of coverage of Plaintiffs claims under the polic .2
    1. Extended Business Income Coverage
           Defendant s Ans er to Plaintiff s Complaint raises the inapplicabilit of the Extended
Business Income provision as an affirmative defense and seeks a declaratory judgment affirming
its denial of coverage on this policy provision. Defendant contends Plaintiffs have not provided
them with evidence demonstrating a physical loss or damage to the insured premises. Def. s Ans.
[Dkt. No. 3], 8. Defendant also alleges none of Plaintiffs claims fall ithin the polic s coverage
language. Id.      9. Even if Plaintiffs claims did qualif for coverage, Defendant argues coverage
would be excluded by the Virus Exclusion, Consequential Loss Exclusion, and Acts or Decisions
Exclusion. Id. Plaintiffs Ans er denies these allegations. Pls. /Countercl. Defs. Ans. [Dkt. No.
9 at 2].


2
 Defendant only included its counterclaim in its Answer, Affirmative Defenses, and Counterclaim to
Plaintiff s original Complaint. [Dkt. No. 3] Defendant did not restate its counterclaim in its Answer to
Plaintiffs Amended Complaint. [Dkt. No. 24] Ho ever, the Court ma still consider Defendant s
counterclaim even though it was not realleged in Defendant s Ans er to Plaintiff s Amended Complaint.
See Davis v. White, 794 F.3d 1008, 1015 16 (8th Cir. 2015).

                                                     24
      Case 4:20-cv-00185-JAJ-HCA Document 38 Filed 11/30/20 Page 25 of 29




           Defendant argues Plaintiffs fail to meet the coverage language of the Extended Business
Income provision. Defendant contends this provision requires direct ph sical loss or damage at
the premises,       hich Plaintiffs have failed to allege. Def. s Mem. Auths. [Dkt. No. 28 at 8].
Plaintiffs do not specifically address the Extended Business Income provision in their response to
Defendant Motion for Judgment on the Pleadings; ho ever, Plaintiffs argue the have alleged a
direct physical loss. Pls. Resis. Def. s Mot. Dismiss [Dkt. No. 31 at 15].
           The Extended Business Income provision unambiguously requires direct physical loss or
damage to trigger coverage. Defendant has alleged facts that are sufficient to demonstrate Plaintiffs
were ineligible for coverage under the Extended Business Income provision. For the reasons
outlined above, Plaintiffs have not plausibly alleged a direct physical loss. Because Defendant has
alleged facts that are sufficient to demonstrate Plaintiffs were not entitled to coverage under this
provision and Plaintiffs have failed to allege facts to the contrary, Defendant is entitled to the
declaratory relief sought as to this provision. Regardless, the Virus Exclusion would preclude
coverage for the reasons set forth above.
    2. Food Contamination Coverage
           Defendant s Ans er to Plaintiff s Complaint raises the inapplicability of the Food
Contamination provision as an affirmative defense and seeks a declaratory judgment affirming its
denial of coverage on this policy provision. Defendant contends Plaintiffs have not provided them
with evidence demonstrating a physical loss or damage to the insured premises. Def. s Ans. [Dkt.
No. 3],      8. Defendant also alleges none of Plaintiffs claims fall   ithin the polic s coverage
language. Id.     9. Even if Plaintiffs claims did qualif for coverage, Defendant argues coverage
would be excluded by the Virus Exclusion, Consequential Loss Exclusion, and Acts or Decisions
Exclusion. Id. Plaintiffs Ans er denies these allegations. Pls. /Countercl. Defs. Ans. [Dkt. No.
9 at 2].
           Defendant argues that Plaintiffs never claimed or pleaded coverage under the Food
Contamination provision as required by the policy. Def. s Mem. Auths. [Dkt. No. 28 at 7 n.1].
Defendant notes Plaintiffs Amended Complaint does not allege food contamination,             hich is
required to trigger coverage under the polic s Food Contamination provision. Id. As such,
Defendant asserts denial was proper because Plaintiffs failed to submit a claim or plead the
applicability of this provision. Id. Plaintiffs do not address this provision in their response to
Defendant s Motion for Judgment on the Pleadings.

                                                 25
      Case 4:20-cv-00185-JAJ-HCA Document 38 Filed 11/30/20 Page 26 of 29




        It is unclear whether Plaintiffs ever actually submitted a claim for coverage under the Food
Contamination provision of the policy; however, the policy clearly requires a governmental
authority or a board of health to close the insured property as a result of the discovery or suspicion
of contaminated food. Defendant has alleged facts that are sufficient to demonstrate Plaintiffs were
ineligible for coverage under the Food Contamination provision. Plaintiffs have not pleaded food
contamination. Because Defendant has alleged facts that are sufficient to demonstrate Plaintiffs
were not entitled to coverage under this provision and Plaintiffs have failed to allege facts to the
contrary, Defendant is entitled to the declaratory relief sought as to this provision. Regardless, the
Virus Exclusion would preclude coverage for the reasons set forth above.
   3. Spoilage Coverage
       Defendant s Ans er to Plaintiffs Complaint raises the inapplicabilit of the Spoilage
provision as an affirmative defense and seeks a declaratory judgment affirming its denial of
coverage on this policy provision. Again, Defendant contends Plaintiffs have not provided them
with evidence demonstrating a physical loss or damage to the insured premises. Def. s Ans. [Dkt.
No. 3], ¶ 8. Defendant also alleges none of Plaintiffs claims fall        ithin the polic s coverage
language. Id.   9. Even if Plaintiffs claims did qualif for coverage, Defendant argues coverage
would be excluded by the Virus Exclusion, Consequential Loss Exclusion, and Acts or Decisions
Exclusion. Id. Plaintiffs Ans er denies these allegations. Pls. /Countercl. Defs. Ans. [Dkt. No.
9 at 2]. Defendant argues that direct physical loss to perishable stock is required to trigger coverage
under the Spoilage provision, and Plaintiffs have failed to plead physical loss of perishable stock.
Def. s Mem. Auths. [Dkt. No. 28 at 8]. Plaintiffs do not address this provision in their response to
Defendant s Motion for Judgment on the Pleadings.
       Again, it is unclear if Plaintiffs ever actually submitted a claim for coverage under the
Spoilage provision of the policy; however, the policy unambiguously requires direct physical loss
or damage to perishable stock that is caused by a Covered Cause of Loss. Defendant has alleged
facts that are sufficient to demonstrate Plaintiffs were ineligible for coverage under the Spoilage
provision. Plaintiffs have not alleged a physical loss or damage to perishable stock. Because
Defendant has alleged facts that are sufficient to demonstrate Plaintiffs were not entitled to
coverage under this provision and Plaintiffs have failed to allege facts to the contrary, Defendant
is entitled to the declaratory relief sought as to this provision. Regardless, the Virus Exclusion
would preclude coverage for the reasons set forth above.

                                                  26
     Case 4:20-cv-00185-JAJ-HCA Document 38 Filed 11/30/20 Page 27 of 29




   4. Consequential Losses Exclusion
       Defendant s Ans er to Plaintiffs Complaint raises the Consequential Losses Exclusion
contained in the policy as an affirmative defense. Def. s Ans. [Dkt. No. 3 at 17]. Defendant alleges
Plaintiffs claims for coverage are e cluded b the Consequential Losses provision of the polic .
Id. ¶ 9. Defendant argues Plaintiffs have merely pleaded a loss of use, loss of market, or loss of
access, which is an unsound argument because access to their facilities was not prohibited. Def. s
Mem. Auths. [Dkt. No. 28 at 23]. Defendant contends the policy defines Plaintiffs alleged losses
as consequential damages, which are excluded from coverage under the Consequential Losses
Exclusion. Id. Defendant alleges the polic s definition of consequential damages is consistent
with Iowa law. Id.
       Plaintiffs argue the Consequential Losses Exclusion is inapplicable. They contend the
E clusion does not appl to a loss of business income resulting from the necessar suspension of
Plaintiffs operations due to a Covered Loss. Pls. Resis. Def. s Mot. Dismiss [Dkt. No. 31 at 26].
Plaintiffs contend that Defendant is required to pay the actual loss of their business income if they
can establish the suspension of their operations was necessary as a result of a covered loss. Id.
They claim they have demonstrated they are entitled to coverage under the Business Income and
Civil Authority provisions and permitting the Consequential Losses provision to offset this
coverage would render the policy worthless. Id.
       The Consequential Losses provision unambiguously states that Defendant will not pay for
loss or damage resulting from a loss of use. The Court finds Defendant has alleged facts that are
sufficient to demonstrate the applicability of the Consequential Losses exclusion. Plaintiffs have
failed to allege facts that would prevent the application of this exclusion. Because Defendant has
alleged facts that are sufficient to demonstrate the applicability of this exclusion and Plaintiffs
have failed to allege facts to the contrary, Defendant is entitled to the declaratory relief sought as
to this provision. Regardless, the Virus Exclusion would preclude coverage for the reasons set
forth above.
   5. Acts or Decisions Exclusion
       In Defendant s Ans er to Plaintiffs Complaint, Defendant argues the Acts of Decisions
Exclusion precludes coverage. Def. s Ans. [Dkt. No. 3 at 17]. Defendant argues Plaintiffs
Amended Complaint alleges the proclamation caused their losses, and any loss therefore was the
result of the decision of a governmental actor. Def. s Mem. Auths. [Dkt. No. 28 at 24]. Because

                                                 27
     Case 4:20-cv-00185-JAJ-HCA Document 38 Filed 11/30/20 Page 28 of 29




Governor Reynolds is a governmental body as an officer of the state of Iowa, Defendant argues
the facts pleaded by the Plaintiffs demonstrate this exclusion applies. Id.
       Plaintiffs respond by contending the Acts or Decisions Exclusion is inapplicable. They
contend the e clusion states it       ill pa for the loss or damage if an act or decision of a
governmental bod results in a Covered Cause of Loss. Pls. Resis. Def. s Mot. Dismiss [Dkt.
No. 31 at 28]. Plaintiffs argue they have alleged a Covered Cause of Loss based on the Civil
Authority provision because the proclamation prohibited access to their insured properties. Id.
They contend the Acts or Decisions Exclusion cannot apply here because it would be nonsensical
for it to apply to exclude coverage under the Civil Authority Provision. Id.
       The Acts or Decisions provision unambiguously states Defendant will not pay for any
loss or damage caused by or resulting from the acts or decisions of a governmental body. The
Court finds Defendant has alleged facts that are sufficient to demonstrate the applicability of the
Acts or Decisions exclusion. Plaintiffs have failed to allege facts that would prevent the
application of this exclusion. Because Defendant has alleged facts that are sufficient to
demonstrate the applicability of this exclusion and Plaintiffs have failed to allege facts to the
contrary, Defendant is entitled to the declaratory relief sought as to this provision. Regardless,
the Virus Exclusion would preclude coverage for the reasons set forth above.
                                          III.    Conclusion
       For the reasons stated above and after consideration of all of the parties arguments, the
Court concludes that Defendant is entitled to judgment on the pleadings as to all Counts included
in Plaintiff s Amended Complaint. Defendant is also entitled to judgment on the pleadings as to
its counterclaim.
       Upon the foregoing,
       IT IS ORDERED that Defendant s Motion for Judgment on the Pleadings [Dkt. No. 26]
is granted. The Clerk shall enter judgment as follows:
       IT IS HEREBY ORDERED, ADJUDGED AND DECREED that Governor Kim
Re nolds s March 17, 2020 proclamation restricting in-person dining at bars and restaurants did
not cause direct ph sical loss of or damage to Plaintiffs insured properties within the meaning
of the insurance policy issued to Plaintiffs by Defendant Illinois Casualty Company. Defendant is
not required to pa for Plaintiffs alleged losses because Plaintiffs claims do not fall within the
polic s coverage or are other ise e cluded.

                                                 28
Case 4:20-cv-00185-JAJ-HCA Document 38 Filed 11/30/20 Page 29 of 29




 DATED this 30th day of November, 2020.




                                    29
